DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 13, and 23-24 have been amended to overcome the objections and rejections under 35 U.S.C. 103 set forth in the previous office action. Claims 13 and 24 have also been amended to recite the step of “determining that the signal level is higher than the maximum hysteresis value” as a required element of the claims. This requirement causes the limitation of “setting the maximum hysteresis value to a new maximum hysteresis value that is the signal level and setting the minimum hysteresis value to the new maximum hysteresis value minus the hysteresis width” to be a required element and this limitation was not found in the prior art due to lack of disclosure related to calculation and setting of hysteresis values as recited in claims 13, and 24-25. Therefore claims 13-14, 16-19, and 21-29 are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ALEXANDER ANDERSON whose telephone number is (571)272-1372.  The examiner can normally be reached on Monday - Thursday from 10:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.A.A./Examiner, Art Unit 3791                   

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791